Title: To John Adams from Edmund Randolph, 20 May 1794
From: Randolph, Edmund
To: Adams, John



Sir
Philadelphia May 20. 1794

I now do myself the honor of transmitting to the senate, the abstract of vexations and spoliations of our commerce, which was required by their resolution of the 13th. day of March last.  The volume sent will shew, that such a business could not be immediately completed. Indeed, sir, I was compelled, by the burthen of business daily depending and arising in the office, to engage a gentleman of the law, to assist me in preparing the abstract.
Permit me to remark, that the documents, which have been forwarded to me, are in many instances so imperfect, as to render it impossible to make such regular statements, as I wished.
I ought at the same time to observe, that on the second day of March 1794, when I wrote my letter to the President of the United States, the cases of complaint against the British were thirty two; against the French twenty six; against the Spanish ten; and against the Dutch one.  The propriety therefore of what that letter Contains, will not be determined by the great list, which has been exhibited since; nor will it be supposed, that I ever have undertaken, or do now undertake to vouch for a single fact; having made, and being able to make, no enquiry before the allegations of the parties interested.
The abstract would have been drawn in the first instance; had it not been intended to endeavour to settle the business by representations to the foreign courts. Unless the senate declares, that the  be retained here, it is probable, that many of them will be sent abroad.
I have the honor, sir, to be / with very great respect / yr. mo. ob. serv.

